Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-150608, filed on 09/08/20.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/03/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
4.	Claims 1-8 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 1, the prior art of record Osato (US 2020/0319245) teaches A Kelvin contact for inspection [Figures 1-9, a kelvin contact for inspection is shown] comprising: a first contact having one end that comes into contact with one electrode terminal of an electronic component and the other end that comes into contact with a substrate electrode of a substrate for inspection [Figures 1-9, a first contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)]; and a second contact having one end that comes into contact with the one electrode terminal and the other end that comes into contact with a substrate electrode of the substrate for inspection [Figures 1-9, a second contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the first contact and the second contact are arranged adjacent to each other so as to be able to contact with the same one electrode terminal and wherein at least one of the first contact and the second contact is provided with an insulating layer surrounding at least a part of a main body area except for one end area including the one end and the other end area including the other end” in combination with other limitations of the claim.
7.	Claims 2-6 are also allowed as they further limit claim 1.
8.	Regarding claim 7, the prior art of record Osato (US 2020/0319245) teaches A method of manufacturing a Kelvin contact for inspection that comprises a first contact having one end that comes into contact with one electrode terminal of an electronic component and the other end that comes into contact with a substrate electrode of a substrate for inspection [Figures 1-9, a method of manufacturing a Kelvin contact for inspection is taught, a first contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)], and a second contact having one end that comes into contact with the one electrode terminal and the other end that comes into contact with a substrate electrode of the substrate for inspection [Figures 1-9, a second contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “, wherein the first contact and the second contact are arranged adjacent to each other so as to be able to contact with the same one electrode terminal, and wherein at least one of the first contact and the second contact is provided with an insulating layer surrounding at least a part of a main body area except for one end area including the one end and the other end area including the other end, the method comprising: after masking the one end area and the other end area of the first contact and/or the second contact, forming the insulating layer on the first contact and/or the second contact” in combination with other limitations of the claim.
9.	Regarding claim 8, the prior art of record Osato (US 2020/0319245) teaches A method of manufacturing a Kelvin contact for inspection that comprises a first contact having one end that comes into contact with one electrode terminal of an electronic component and the other end that comes into contact with a substrate electrode of a substrate for inspection [Figures 1-9, a method of manufacturing a Kelvin contact for inspection is taught, a first contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)], and a second contact having one end that comes into contact with the one electrode terminal and the other end that comes into contact with a substrate electrode of the substrate for inspection [Figures 1-9, a second contact 13 having one end 54 comes into contact with electrode terminal 21 of an electronic component target 2, the other end 63 comes into contact with a substrate electrode 31 of a substrate 3; See P(0027-0029, 0033, 0041, 0057)].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the first contact and the second contact are arranged adjacent to each other so as to be able to contact with the same one electrode terminal, and wherein at least one of the first contact and the second contact is provided with an insulating layer surrounding at least a part of a main body area 18 3424216.v1Docket No. 5678.1011-001 (YE0022US) except for one end area including the one end and the other end area including the other end, the method comprising: after forming the insulating layer over the entirety of the first contact and/or the second contact, removing the insulating layer formed on the one end area and the other end area of the first contact and/or the second contact by using laser” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868